Citation Nr: 1140201	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected residuals of a right foot fracture, to include on a schedular and extraschedular basis.

2.  Entitlement to service connection for physical adversity to heat (claimed as problems in the heat and/or difficulty in temperatures over 70 degrees).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1972 to June 1975.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2006 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

Initial rating claim

In the above-referenced October 2006 rating decision, the RO awarded the Veteran service connection for residuals of a right foot fracture, and assigned an initial 10 percent rating, effective February 10, 2006.  The Veteran disagreed with the RO's assigned initial rating, and perfected an appeal as to that issue.

In March 2009, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for his right foot fracture residuals.  The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (the Court), which in March 2011, issued a Memorandum Decision vacating the Board's denial of the Veteran's initial rating claim.  The Veteran's claims folder has been returned to the Board for additional appellate review, and for action in compliance with the March 2011 Memorandum Decision.   

Service-connection claim

In the above-referenced March 2011 rating decision, the RO denied the Veteran's service-connection claim for "physical adversity to heat."  The Veteran filed a timely notice of disagreement with this denial in June 2011.  To date, the RO has not issued a statement of the case (SOC) addressing this issue.  As such, the claim must be remanded to the agency of original jurisdiction (AOJ) so that an SOC can be issued.

TDIU claim

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  As discussed in further detail in the REMAND section below, the Veteran has reasonably raised the issue of TDIU in a recent statement.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending initial rating claim for right foot fracture residuals, and is listing the raised TDIU claim as an issue on appeal.

Referred issues

In correspondence dated in June and September 2011, the Veteran's attorney has asserted that the Veteran's right foot fracture residuals are aggravating a low back condition and a leg condition.  See the Veteran's June 28, 2011 Statement in Support of Claim; see also the Veteran's attorney's September 19, 2011 Legal Argument, page 2.  From these statements, it appears that the Veteran wishes to file separate service-connection claims for leg and back disabilities, as secondary to his service-connected right foot fracture residuals.  As the AOJ has not had the opportunity to adjudicate these claims in the first instance, they are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  



REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues on appeal must be remanded for further procedural and evidentiary development.

Initial rating claim 

As discussed above, the Board's denied the Veteran's claim for an initial rating greater than 10 percent for residuals of a right foot fracture in March 2009.  The Veteran appealed this decision to the Court, which in turn vacated the Board's denial as to this issue.  See the Court's March 2011 Memorandum Decision, page 6.  In particular, the Court noted that the Board neglected to adequately address whether referral of the Veteran's claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) was warranted.  See id., pages 3 and 4.  Although the only inadequacy discussed by the Court involved this failure to address extraschedular ratings, the Court vacated the entirety of the Board's decision as to that issue, to include its analysis of the Veteran's claim on a schedular basis.

The Veteran's attorney has recently filed additional medical evidence and argument relevant to the Veteran's right foot initial rating claim that has not been considered by the AOJ in the first instance.  See the Veteran's attorney's September 19, 2011 letter, and attached April 2006 examination reports created during the Veteran's Commercial Driver's Fitness Determination.  Because neither the Veteran nor his attorney has waived initial consideration of such evidence by the AOJ, the issue must be remanded so that such may be achieved.  See 38 C.F.R. § 20.1304  (2011). 

In his September 2011 letter, the Veteran's attorney also requested that the Board acquire all of the Veteran's recent VA treatment records from the Omaha VA Medical Center.  See the September 19, 2011 letter, page 3.  It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran's attorney has alluded to the presence of VA treatment reports that are not currently on file, a remand is necessary so that any outstanding reports relevant to the Veteran's right foot claim can be obtained.

Finally, the Veteran's attorney has also stipulated that the Veteran's service-connected right foot fractures have worsened in severity since his last VA joints examinations, which took place in October 2006 and January 2007.  In particular, the attorney has asserted that the Veteran reports "sharp pain and numbness, as well as a limp and foot angulation."  As noted in the Introduction above, the Veteran also asserts that his foot disability is aggravating other medical conditions.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992).  So it is in this case. 

Service-connection claim

As noted above, the RO denied the Veteran's service-connection claim for physical adversity to heat in a March 2011 rating decision.  The Veteran filed a timely notice of disagreement as to that determination.  See the Veteran's June 28, 2011 letter, received by the RO on July 1, 2011.  To date, an SOC has not been issued regarding this matter.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a Notice of Disagreement is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC. 

TDIU claim

There is no question that the issue of TDIU has been reasonably raised by the record.  See the October 2006 VA examiner's report, page 3 [indicating that the Veteran was recently forced into retirement from his employment as a truck driver, and that due to strength limitations of the right ankle, he could not pass his driving physical]; see also the Veteran's attorney's September 19, 2011 letter, pages 2 and 3 [asserting that the Veteran's right foot has had a "significant effect" on the Veteran's employment, and that his right foot was the basis for him being denied a driving certificate].  Crucially, as noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In that connection, the issue of entitlement to TDIU should be adjudicated by the AOJ in light of the Court's decision in Rice, and in light of the fact that the issue is inextricably intertwined with the other initial rating and service-connection claims the Board is now remanding.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send the Veteran a VCAA compliant notice letter informing him of the criteria necessary to establish TDIU.  The RO should also ask the Veteran to identify any additional, relevant private or VA treatment records that he wants VA to help him obtain, to include any records specific to his right foot disability.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant treatment records from the VA medical center in Omaha, Nebraska.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011).   

2.  The RO/AMC should then schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected residuals of a right foot fracture.  The Veteran's claims folder and a copy of this REMAND must be made available to and reviewed by the examiner. 

The RO/AMC must inform the Veteran that failure to report for the scheduled examination may have adverse consequences in the adjudication of his claim, and may result in the denial of his claim for an increased rating for right foot disability.  See 38 C.F.R. § 3.655.

The examiner should be asked to:  

(a)  Describe any orthotics used by the Veteran and the impact of the orthotics on the severity of the Veteran's right foot disability.

(b) Perform full range of motion studies of the right foot and comment on the functional limitations of the service-connected right foot disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.

(c)  Provide a medical opinion as to whether the level of impairment attributable to the Veteran's service-connected right foot disability is less than moderate, moderate, moderately severe, or severe.  

(d)  Render an opinion as to whether the right foot disability causes actual loss of use of the right foot.  Actual loss of use of the foot is when no effective function remains other than that would be equally well served by an amputation stump below the knee with suitable prosthetic device.  

(e) Provide an opinion of the impact of the Veteran's right foot disability on his ordinary activities of daily life.

(f) Provide an opinion as to the impact of the Veteran's left foot disability on his occupational functioning, to include its impact on his ability to perform his duties as a truck driver.  In particular, whether the Veteran's right foot disability is sufficient by itself, or in combination with other service-connected disabilities, to render the Veteran unemployable.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide any of the opinions requested, he or she should provide a detailed explanation describing why such opinion could not be rendered.  

3.  The RO should also evaluate the evidence of record, and issue a SOC to the Veteran and his attorney regarding his service-connection claim for physical adversity to heat.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to this claim.  38 C.F.R. § 20.302(b) (2011).

4.  Following the completion of the foregoing, and undertaking any other development it deems necessary, VBA should review the record [to include all evidence recently submitted by the Veteran's attorney in September 2011], and adjudicate the Veteran's right foot fracture initial rating claim, and his TDIU claim, both on a schedular and an extraschedular basis.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




